 28300 NLRB No. 4DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1In adopting the judge's conclusion that the Respondent violated Sec.8(b)(1)(A), we note that the judge inaccurately described the case history of
NLRB v. Food & Commercial Workers Local 1182, 475 U.S. 192 (1986). Thecorrect history of that case is set out in the Board's decision on remand from
the Supreme Court. 299 NLRB No. 72 (July 29, 1988). Nonetheless, we agree
with the judge that the issue of the effect of a union's delegating its represent-
ative responsibilities to union members was not before the Court.We also note that the facts on which the judge based his finding that theRespondent had violated Sec. 8(b)(1)(A) are distinguishable from those in
American Postal Workers (Postal Service), 300 NLRB No. 5, issued this day.In that case, the Board found that a union did not violate Sec. 8(b)(1)(A) by
refusing to permit nonmember unit employees to attend a union meeting at
the union hall. In that case, as distinct from the case at hand, there was no
evidence that the union had established a procedure to which nonmembers
were denied access into a ``substitute for negotiation.'' Letter Carriers Branch6000, 232 NLRB 263 fn. 1 (1977), enfd. 595 F.2d 808 (D.C. Cir. 1979).2The affirmative provision of the judge's recommended Order mandates thatthe Respondent conduct an annual referendum of all the Employer's unit em-
ployees to determine their individual preferences for the date of a floating hol-
iday. The relevant section of the collective-bargaining agreement provides for
the floating holiday ``to be mutually selected by the Company and the
Union.'' Under the parties' past practice, the Respondent has delegated to em-
ployees its role in selecting the floating holiday and has submitted the choice
of a majority of polled employees to the Employer. We find it unnecessary
to order the Respondent to maintain this practice to remedy the violation here.
We are modifying the judge's recommended Order to require, not that the Re-
spondent continue to participate in choosing the holiday by means of a ref-
erendum, but only that, if the contract continues to accord the Respondent a
role in choosing the holiday and the Respondent chooses to delegate this role
to unit employees acting through a referendum, the Respondent must allow all
unit employees to vote in the referendum.The cease-and-desist order has been tailored to the violation alleged andfound.International Brotherhood of Boilermakers, IronShipbuilders, Blacksmith Forgers and Helpers,
Local 202 (Henders Boiler & Tank Company)
and William O. Colvin. Case 26±CB±2545September 28, 1990DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYOn September 12, 1989, Administrative Law JudgeHoward I. Grossman issued the attached decision. The
Respondent filed exceptions and a supporting brief and
the General Counsel filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions1and to adopt the recommended Order asmodified.2ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, International Brotherhood
of Boilermakers, Iron Shipbuilders, Blacksmith Forgers
and Helpers, Local 202, Southaven, Mississippi, its of-ficers, agents, and representatives, shall take the actionset forth in the Order as modified.1. Substitute the following for paragraph 1(a).
``(a) Denying unit employees who are not membersof the Union employed by Henders Boiler & Tank
Company at Horn Lake, Mississippi, the right to vote
in any referendum regarding the floating holiday, while
allowing union employees to vote.''2. Substitute the following for paragraph 2(a).
``(a) In the event the Respondent conducts a ref-erendum among unit employees employed by Henders
Boiler & Tank Company at Horn Lake, Mississippi, to
select the date of a floating holiday, the Respondent
must grant to all unit employees alike the right to votein the referendum.''3. Insert the following as paragraph 2(c) and renum-ber the succeeding paragraph.``(c) Sign and return to the Regional Director suffi-cient copies of the notice for posting by Henders Boil-
er & Tank Company, if willing, at all places where no-
tices to employees are customarily posted.''4. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESAND
MEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
deny unit employees who are notmembers of the Union the right to vote in any ref-
erendum regarding the floating holiday while allowing
union employees to vote.WEWILLNOT
in any like or related manner restrainor coerce employees in the exercise of rights guaran-
teed them under Section 7 of the Act.WEWILL
, in the event we conduct a referendumamong unit employees employed by Henders Boiler &
Tank Company at Horn Lake, Mississippi, to select the 29BOILERMAKERS LOCAL 202 (HENDERS BOILER)1All dates are in 1989 unless otherwise stated.2G.C. Exh. 2, sec. 7.3Testimonies of Union President Warren F. Burns and employees Colvin,William E. Ray, Jr., Steven Reynolds, and Manuel Garza.4Testimonies of Union President Burns, and the Employer's productionmanager Richard E. Bell.5Testimony of Employer's production manager Bell, who called the list a``petition.''6William E. Ray, Jr.date of a floating holiday, grant to all unit employeesalike the right to vote in such referendum.INTERNATIONALBROTHERHOODOF
BOILERMAKERS, IRONSHIPBUILDERS,BLACKSMITHFORGERSAND
HELPERS,LOCAL202Donna O. Griffin, Esq., for the General Counsel.Michael J. Stapp, Esq. (Blake & Uhlig, P.A.), of KansasCity, Kansas, for the Respondent.Mr. William O. Colvin, appearing pro se.DECISIONSTATEMENTOFTHE
CASEHOWARDI. GROSSMAN, Administrative Law Judge. Thecharge was filed on March 27, 1989,1by William O. Colvin,an individual (Colvin), and complaint issued on April 12 and
was amended on April 19. As amended, the complaint al-
leges that the International Brotherhood of Boilermakers,Iron Shipbuilders, Blacksmith Forgers and Helpers, Local
202 (Respondent or the Union), on March 22 failed to allow
Colvin and other employees an opportunity to vote on a
``floating holiday'' which was provided for in an expired
collective-bargaining agreement between Respondent and the
employees' employer, the terms of which were being en-
forced by the parties thereto. The complaint alleges that
Colvin and other employees were not allowed to vote be-
cause they were not members of Respondent, while other
unit employees who were members of Respondent were al-
lowed to vote. By such conduct, the complaint alleges, Re-
spondent restrained and coerced employees within the mean-
ing of Section 8(b)(1)(A) of the National Labor Relations
Act (the Act).A hearing on this matter was conducted before me on July13 in Memphis, Tennessee. Thereafter, the General Counsel
and Respondent filed briefs, and the General Counsel filed
a motion to strike a portion of Respondent's brief. Upon the
entire record, and upon my observation of the demeanor of
the witnesses I make the followingFINDINGSOF
FACTI. JURISDICTIONHenders Boiler & Tank Company (the Employer) is a cor-poration with a facility located at Horn Lake, Mississippi,
where it is engaged in the manufacturing of tanks and boil-
ers. During the 12 months preceding issuance of the com-
plaint, the Employer sold and shipped from its Horn Lake,
Mississippi facility goods and materials valued in excess of
$50,000 directly to points outside the State of Mississippi,
and received products and materials similarly valued at said
facility from such points. The Employer is an employer en-
gaged in commerce within the meaning of Section 2(2), (6),
and (7) of the Act. The pleadings establish that Respondent
is a labor organization within the meaning of Section 2(5) of
the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. Factual SummaryThe Union had represented all of the Employer's employ-ees, with certain exceptions, for many years, and was party
to a collective-bargaining agreement which expired in No-
vember 1987. The Employer continued to observe the condi-
tions of the contract except for a dues-checkoff provision.
The agreement provided for designated holidays and a
``floating holiday ... to be mutually selected by the Com-

pany and the Union.''2The past practice in selecting the floating holiday normallyconsisted of a poll of all unit employees by the Union. A list
of employees was presented to each employee by a union
representative, and the employee designated his or her pref-
erence for the holiday.3On one occasion a list had beenposted on a bulletin board. The employees did not always
agree on the holiday and in such circumstances the ``majority
ruled.''4The union president presented the ``list'' to manage-ment which routinely designated the floating holiday in ac-
cordance with the employees' wishes.5In the current year, the Union posted a notice of a meetingto be held on March 14, at about noon, in a designated area
of the plant. No subject matter for the meeting was an-
nounced. The Charging Party was invited to the meeting, but
declined because it was the lunch hour. Another nonunion
employee was aware of the meeting.6About 10 to 12 em-ployees attended the meeting, all of them union members ac-
cording to Union President Burns. The latter asked them to
designate their floating holiday choices on a seniority list.
About 80 percent selected July 3 and remainder Good Fri-
day.A few days later, Union Secretary-Treasurer Robert Bradyconducted a poll of all unit employees, using a seniority list.
He told the Charging Party that he believed the way in which
Union President Burns had conducted the poll was unlike
prior procedure, and was ``unfair.'' Brady told Production
Manager Bell that he believed there should have been a
``total list,'' and that ``all those within the Company'' should
have had a choice. Various employees voiced complaints to
Bell, and Colvin stated his intention to file charges.According to employee Steven Reynolds, Secretary-Treas-urer Brady told him that Union President Burns did not like
the way Brady had taken a poll, and was going to take his
own. Brady threw away the results of his poll, according to
Reynolds. Union President Burns testified that Brady did not
communicate to him the results of the latter's poll, and Pro-
duction Manager Bell denied knowledge of the results.Bell told Union President Burns to conduct another poll.Burns consulted with an International representative, and
they decided to poll only union members, because ``the con-
tract specifies (that) the Union and the Company will deter-
mine the floating holiday.'' Accordingly, on March 22,
Burns polled only union members on their choice of a float- 30DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7Testimony of Production Manager Bell.8Charging Party Colvin, William E. Ray, Jr., Steven Reynolds, and ManuelGarza.9Letter Carriers Branch 6000, 595 F.2d 808 (D.C. Cir. 1979), enfg. 232NLRB 263 (1977).10Standard Fittings Co. v. NLRB, 845 F.2d 1311, (5th Cir. 1988), enfg. 285NLRB 285 (1987). In that case the union, responding to the employer's pleaing holiday. Charging Party Colvin heard Burns say that``non-members don't vote,'' and William E. Ray gave simi-
lar testimony. It is this poll which the complaint alleges to
have been unlawful.The majority choice on March 22 was Good Friday, buta minority of the union members still preferred the date of
July 3, according to Burns. The Union gave Production Man-
ager Bell a ``written piece of paper'' rather than a ``list''
designating Good Friday, according to Bell.Burns testified that Good Friday was the ``consensus'' ofthe nonunion employees, although he did not speak to any
of them about the matter and did not receive any commu-
nication from Brady about his poll. According to Burns, he
derived his information from ``shop talk.'' Various nonunion
employees testified about the March 22 poll. Manuel Garza
stated that he had no objection to it. Steven Reynolds as-
serted that Good Friday was the consensus choice of the non-
union employees, and that the Union probably knew this.
William E. Ray, Jr. stated that Good Friday was his choice,
and Charging Party Colvin acknowledged that he probably
would have made the same selection if given the chance.
However, according to Reynolds, he still had a ``problem
with the way it (Good Friday) was selected.'' Colvin testified
that his objection was ``not being able to vote.''There were normally 28 employees in the unit, althoughit numbered 34 at the time of the hearing.7Union PresidentBurns asserted that there were one or two nonunion employ-
ees in the plant. However, four employees affirmed that they
had formerly been union members, but had left the Union
prior to 1989.8Colvin testified that there were 11 nonunionemployees at the time of the hearing. I conclude that there
were at least four nonunion employees at the time of the
March 22, 1989, poll, and, crediting Colvin, that there were
11 at the time of the hearing (July 13).B. Legal Analysis and ConclusionsThe leading Board decision on this issue is Letter CarriersBranch 6000, 232 NLRB 263 (1977), enfd. 595 F.2d 808(D.C. Cir. 1979). In that case, the employer and the union
had executed a memorandum agreeing that the letter carriers
could vote on the issue of fixed or rotating days off. After
an election on this issue in which all employees voted, union
members protested, and the union conducted a second elec-
tion from which nonunion members were excluded. The
Board concluded that this was not a matter exclusively with-
in the internal domain of the union, and that the intent of the
contracting parties could not be controlling. The Board stat-
ed:Limiting to union member unit employees only theright to participate in a referendum which determines
an aspect of working conditions necessarily discrimi-
nates against nonunion unit employees. Where the mat-
ter at issue is of importance to all unit employees, a di-
rect consequence of denying the right to participate to
nonmembers is to encourage nonmember unit employ-
ees to join the Union. Such conduct is clearly pro-
scribed by Section 8(a)(1) and 8(b)(1)(A) of the Act(authority cited). Accordingly, we find that Respondent,by denying nonunion unit employees the right to vote
in a referendum conducted to determine specific terms
and conditions of employment affecting all unit em-
ployees, violated Section 8(b)(1)(A) of the Act (id.).The Board distinguished this conclusion from the ratifica-tion of a collective-bargaining agreement:This is unlike the ratification of an otherwise agreed-upon contract, in which the required ratification is an
integral part of the union's representation process, and
thus an internal union matter properly determinable by
union members alone, for the same reasons the mem-
bers alone may choose the negotiators. Here, in con-
trast, the voting was on the choice of one work sched-
ule or another, so that the voting became a substitute
for negotiation and thereby eliminated from the situa-
tion the union representation element, and with it the
propriety of limiting to union members a voice in the
choice (id.).The Board's decision and rationale were affirmed by theCourt of Appeals for the District of Columbia Circuit.9Thecourt discussed the authority of a majority representative to
act for all employees in the unit, and the duty of fair rep-
resentation requiring the representative to consider the inter-
ests of all represented employees. This obligation may be
delegated, but the delegatee in turn is bound by the require-
ments of fair representation, and decisions motivated solely
by self-interest constitute a breach of that duty. In Branch6000, the court reasoned, ``the ultimate decision makerÐtheunion membershipÐdid not function in a representative ca-
pacity. The referendum merely computed the composite per-
sonal preferences of individual union members without con-
sideration of the views or interests of non-union employees''
(id., 595 F.2d at 812).The court distinguished the facts in Branch 6000, fromother possible situations: (l) where the union membership,
acting as a committee of the whole under proper safeguards,
gives consideration to the interests of nonmembers; and (2)
a poll of union members prior to formulation of a bargaining
position, where the bargaining responsibility remains with an
individual or a committee bound by the obligation of fair
representation. The court also rejected the union's argument
that the General Counsel was required to prove ``disparate
impact'' upon the nonunion employees. ``Given the under-
standing that each union member would vote his personal
preferences, evidence of disparate impact is unnecessary to
prove that the interests of non-members have been ignored.''
The court accepted the Board's distinction of this situation
from that of contract ratification where, although the bar-
gaining representative may not carry out the wishes of non-
union employees, the representative is bound by the duty of
fair representation and there is a ```rational argument' for re-
jection of the unsuccessful view'' (id., 595 F.2d at 812±813).These distinction have been noted recently with tacit ac-ceptance by the Court of Appeals for the Fifth Circuit.10 31BOILERMAKERS LOCAL 202 (HENDERS BOILER)of financial difficulties, had offered to postpone a mid-term wage increasemandated by the collective-bargaining agreement, conditioned on ratification
by the union membership. The members rejected the proposed modification,
and the employer argued that the union had acted illegally in prohibiting the
nonunion members from voting on the union's proposal, citing Letter Carriers.The court in Standard Fittings, after reciting the distinction by the Board andthe court in Letter Carriers between a referendum and a contract modificationgoverned by the duty of fair representation, stated that the latter was the issue
under its consideration, and rejected the employer's argument based on ``easily
distinguishable authority.'' (id., 845 F.2d at 1318 and fn. 10).11The Board noted that the complaint failed to allege the illegality of lim-iting voting only to union members because the votes took place outside the
statutory period of limitation. With respect to this, the Board stated:It is axiomatic that Respondent, as the representative of all the bargaining
unit employees, lawfully could not restrict voting on this term and condi-
tion of employment to its members only. Thus, Respondent was required
to give all unit employees, regardless of whether they were or were not
members, a chance to exercise a vote, since the subject matter related to
the terms of their employment. 257 NLRB 589, fn. 9.12Also cited as NLRB v. Food & Commercial Workers Local 1182.13R. Br. pp. 11±12.And, in Lodge No. 10, IAM, 257 NLRB 587 (1981), theBoard concluded that the union, by failing to accord employ-
ees an opportunity to vote on work schedules ``for reasons
related to membership in the Union and based on arbitrary
considerations,'' thereby violated Section 8(b)(1)(A) (id., 257
NLRB at 590).11Respondent argues that the Supreme Court's decision inNLRB v. Financial Institution Employees, 475 U.S. 192(1986)12and the Fifth Circuit's decision in Standard Fittings,supra, undercut the reasoning outlined above.13Financial In-stitution Employees involved the union's failure to allownonunion employees to vote in an affiliation election. After
the Board amended the union's certification to reflect the af-
filiation and found that the Employer had unlawfully refused
to bargain with it, the Board was reversed by the Ninth Cir-
cuit which in turn was sustained by the Supreme Court.
Analysis of the Court's decision shows that it was not con-
cerned with the distinction adopted in Letter Carriers, but,rather, with other matters. The nature of the Court's interest
is indicated by the following language:Petitioners contend that this statutory scheme doesnot adequately protect the interests of nonunion em-
ployees, and that this justifies the Board's new rule.
They argue that an affiliation may affect a union's rep-
resentation of the bargaining unit even if it does not
raise a question of representation, but that argument
overlooks the fact that a union makes many decisions
that ``affect'' its representation of nonmember employ-
ees. It may decide to call a strike, ratify a collective-
bargaining agreement, or select union officers and bar-
gaining representatives. Under the Act, dissatisfied em-
ployees may petition the Board to hold a representationelection, but the Board has no authority to conduct an
election unless the effects complained of raise a ques-
tion of representation. In any event, dissatisfaction with
representation is not a reason for requiring the union to
allow nonunion employees to vote on union matters
like affiliation. Rather, the Act allows union members
to control the shape and direction of their organization,
and ``[n]on-union employees have no voice in the af-
fairs of the union (authority cited).'' [id., 475 U.S at
205.]All of the foregoing actions involve a union acting in itsrepresentative capacity, with the presumption that in doing soit is acting on behalf of all represented employees, with theduty of fair representation. There is no more reason to be-
lieve that a statutory bargaining representative would fail to
adhere to that duty in selecting a new union affiliation than
it would in ratifying a collective-bargaining agreement. There
is nothing in the Court's decision about the effect of a
union's departure from the ``representation process'' by dele-
gating its responsibilities to others, such as union members
acting solely in their own private interests. There is nothing
in that decision about the possibility, suggested by the Dis-
trict of Columbia Circuit in Letter Carriers, that union mem-bers operating as a ``committee of the whole,'' with appro-
priate safeguards for consideration of the interests of non-
union employees, might appropriately be considered to be
acting in a representative capacity. I conclude that the
Court's decision in Financial Institution Employees does notinvalidate the rationale in the decisions of the Board and the
courts indicated above.Respondent's assertion that the Fifth Circuit's decision inStandard Fittings supports the Company's argument is appar-ently based on the following language from that decision:The company's claim that any union that agreed tomembership ratification of a contract proposal mustpermit non-union employees to vote on the issue is
contrary to well established law. While Letter Carriersand International Brotherhood of Teamsters v. N.L.R.B,587 F.2d 1176, 1181 (D.C. Cir. 1978), said that ``once
a certified representative has determined to gain mem-
bership approval before it accepts a contract, it must ac-
cord the opportunity to vote equally to all unit members
(or it) fails to represent them fairly,'' the Supreme
Court recently observed in N.L.R.B v. Financial Institu-tion Employees, 475 U.S. 192, ... that the NLRB per-
mits union members to make many decisions affecting
the employment rights of non-member unit employees.
``[T]he Act allows union members to control the shape
and direction of their organization'' and ``[n]on-union
employees have no voice in the affairs of the union.''
id. (quoting NLRB v. Allis Chalmers ManufacturingCo., 388 U.S. 175, 191.... 
The Court specificiallycited the right to ``ratify a collective-bargaining agree-
ment or select union officers and bargaining representa-
tives'' as examples of internal union matters concerning
which non-union employees may be excluded from vot-
ing (citation). 845 F.2d at 1318±1319.The view attributed to the District of Columbia Circuit bythe above language is found in a case which preceded LetterCarriers and Teamsters Local 310 v. NLRB, 587 F.2d 1176,1182 (D.C. Cir. 1978). However, in Letter Carriers, whichthe same court issued the following year, it stated:With respect to terms and conditions of employment,the Act grants to the majority representative power to
act as the exclusive bargaining agent for all the employ-
ees in the bargaining unit. Individual employees have
no separate negotiating rights; they must look exclu-
sively to the union for protection of their interests. 595
F.2d at 811.Thereafter, as indicated, the District of Columbia Circuitmade the distinctions outlined above in supporting the 32DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
14I take judicial notice of the fact that Good Friday precedes Easter andthat this date has passed as of the date of this Decision.15If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.16If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National Labor
Relations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''17In light of my decision above, I consider the General Counsel's Motionto Strike a Portion of Respondent's brief to be moot.Board's rationale. Further, also as delineated above, the FifthCircuit in Standard Fittings tacitly accepted those distinc-tions. I conclude that Respondent's reliance on Standard Fit-tings is misplaced.As noted, the Board in Letter Carriers called the unionmembers' selection of days off a ``substitute for negotia-
tion,'' while the District of Columbia Circuit held that a
composite of the individual choices of union members was
not ``representative'' activity on behalf of all unit employees.
No more than that took place in this case. Although there is
evidence that the ``consensus'' choice of the nonunion em-
ployees was the same day as that of the majority of union
employees (Good Friday), the number of nonunion employ-
ees at the time of the referendum is unknown. Although
there is some evidence that Union president Burns was aware
of the nonunion ``consensus,'' he can scarcely have taken it
into account in making the decisionÐthe Union considered
the choice of a floating holiday to be its contractual right,
excluded the nonunion employees from the referendum, and
ignored the results of a poll of all employees taken by an-
other union officer. Regardless of whether the Union ``con-
sidered'' the nonunion consensus, the exclusion of nonunion
employees from the voting was inherently coercive.The fact that some of the nonunion employees also wantedthe floating holiday selected by the union members is irrele-
vant. As some of the nonunion employees stated, it was their
exclusion from the selection process which disturbed them.The Board customarily uses an objective test to ascertain un-
lawful restraint and coercion, and Respondent's exclusion of
nonunion employees from the voting process had the natural
tendency of persuading them to become union members in
order to have a voice in their working conditions. As the
court stated in Letter Carriers, evidence of disparate impactupon nonunion employees is unnecessary once it is estab-
lished that the union members voted their own personal pref-
erences.For the foregoing reasons I conclude that, by denying non-union unit employees the right to vote in a referendum con-
ducted on March 22, 1989, of individual preferences con-
cerning specific terms and conditions of employment affect-
ing all unit employees, while allowing union employees to
vote, Respondent thereby violated Section 8(b)(1)(A) of the
Act.In accordance with my findings above, I make the fol-lowingCONCLUSIONSOF
LAW1. International Brotherhood of Boilermakers, Iron Ship-builders, Blacksmith Forgers and Helpers, Local 202 is a
labor organization within the meaning of Section 2(5) of the
Act.2. By denying nonunion unit employees the right to votein a referendum on March 22, 1989, of individual employee
preferences concerning terms and conditions of work of all
unit employees employed by Henders Boiler & Tank Com-
pany at Horn Lake, Mississippi, while allowing union em-
ployees to vote, Respondent has engaged in and is engaging
in unfair labor practices within the meaning of Section
8(b)(1)(A) of the Act.3. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section
2(6) and (7) of the Act.THEREMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I shall recommend that it be required
to cease and desist therefrom and to take certain affirmative
action designed to effectuate the policies of the Act.Inasmuch as the unlawfully selected date of Good Fridayhas already passed,14it is impossible to remedy this matterfor the current year. However, I shall recommend that Re-
spondent be required in the future to conduct a referendum
among all employees in the bargaining unit to determine the
floating holiday, so long as the collective-bargaining agree-
ment contains the same provision on floating holidays as the
one contained in the last agreement, and to post appropriate
notices.On these foregoing findings of fact and conclusions of lawand on the entire record, I issue the following rec-
ommended15ORDERThe Respondent, International Brotherhood of Boiler-makers, Iron Shipbuilders, Blacksmith Forgers and Helpers,
Local 202,, it officers, agents, and representatives shall1. Cease and desist from
(a) Denying nonunion unit employees employed byHenders Boiler & Tank Company at Horn Lake, Mississippi,
the right to vote in a referendum of individual employee
preferences concerning terms and conditions of work of all
unit employees, while allowing union employees to vote.(b) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed them by
Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Conduct an annual referendum of all unit employeesemployed by Henders Boiler & Tank Company at Horn
Lake, Mississippi, in order to determine their individual pref-
erences for the date of a floating holiday, as long as the
same provision for such holiday remains in a collective bar-
gaining in effect or being enforced.(b) Post at its business offices, hiring hall if any, andmeeting places, copies of the attached notice marked ``Ap-
pendix.''16Copies of said notice, on forms provided by theRegional Director for Region 26, after being signed by Re-
spondent's authorized representative, shall be posted by Re-
spondent immediately upon receipt and maintained for 60
consecutive days in conspicuous places, including all places
where notices to members are customarily posted. Reason-
able steps shall be taken by the Respondent to ensure that
said notices are not altered, defaced, or covered by any other
material.17 33BOILERMAKERS LOCAL 202 (HENDERS BOILER)(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.